Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH INTERNATIONAL FIXED INCOME FUND On February 23, 2009, Dreyfus/Standish International Fixed Income Fund, a series of Dreyfus Investment Funds (the Fund), purchased $70,000 of Waste Management, Inc. 7.375% Senior Notes due 3/11/2019  CUSIP # 94106LAU3 (the Senior Notes). The Senior Notes were purchased from Deutsche Bank Securities Inc. (Deutsche Bank), a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Deutsche Bank received a commission of 0.65% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Calyon Credit Suisse Securities (USA) LLC Deutsche Bank Goldman, Sachs & Co. Mizuho Securities USA Inc. Morgan Keegan & Company, Inc. PNC Capital Markets LLC RBS Greenwich Capital Scotia Capital (USA) Inc. SunTrust Robinson Humphrey Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on April 14-15, 2009. D/LFT  Dreyfus International Bond Fund DIF  Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund PROPOSED RESOLUTION RESOLVED, that the transaction(s) engaged in by the Fund, pursuant to Rule 10f-3 under the Investment Company Act of 1940, as amended, hereby is(are) determined to have been effected in compliance with the Procedures adopted by the Board with respect to such transactions.
